                         UNITE STATES BANKRUPTCY C URT
                               ISTRICT    INNES TA

I Re:

Virgil Leo Dykes r               o s     e    Dykes           se o
 k     o ie Dykes                                               er        se

                  De ors


                         C APTER         P AN  RE R ANI ATI N
                                         ATE A


                              PART      SU      ARY     T E P AN

                is l s ll o i e or     erio o ree ye rs ro i s e e i e       e     e ro er y
o   e       e ors is ei g l e        e l i o e      se re re i or is ei g re e s se re
i   e          o    o e l e o e ro er y se ri g s      l i   os s o     i is r io re ei g
  i o           ee e i e eo e l        less o er ise gree o or ire e y e o r riori y
l i s         re ei g i i     ll s llo e      e e ors ill y e r s ee o less                ll
is os         le i o e s     er is e i e i                    or r s ee       i is r io
is ri        io o se re re i ors

                                       PART     E INITI NS

              re i ors e s ll e i ies   i g     l i   g i s e e ors
              e re    re i or e s     re i or   i     lie or se ri y i eres i     ro er y o      e
    e ors
              l i    e s ile l i        i       s o ee is llo e y e            o r or is llo e
      er    e er s o is l
                e i eD e e s e eo              i   e r er o o ir   io          e o es i l
              r s ee e s e         er     r s ee
            Dis os le I o e     e s ll i o e re ei e y e e ors                 lly er e       i g
            o er i g e e ses li i g e e ses s l ries   ro e      l    y         e s

                              PART       I UI ATI N ANA YSIS

         e e ors e e i y i      eir ro er y   er e      i g e o s o e se re l i s
    e e   io s is                e er l     riori y    se re re i ors   o i l i g
  or ey s ees    ill re ei e o less                 o er e li e o  e l    e e ors
li i io      lysis is      e o is l     s    i i
                              PART       ISP SAB E INC            E

       e e ors       ro e io s o gross i o e o er i g e e ses li i g e e ses                  l
  y e si i e            ey     y     e is os le i o e        lly i   e    o so
i                   i                          i        or e er o is l          ll o e e ors
  is os le i o e reg r less o e         o        ill e i o e r s ee or y e o os o
     i is r io     is ri io o se re re i ors ll is os le i o e                    re e r i gs o
  e ess ry or e o i      io      reser io        o er io o e r           or e        i e     e or
s     or o e e ors          eir e e e s or ree ye rs ollo i g e e e i e                e s ll e
s      i e o e r s ee or is ri io          ll re i ors i   l ss       e er l     se re l i s
s ll e i       ro r s re o is os le i o e er               i is r i e        riori y l i s      e
  ee     i

                                PART       I IN    E PENSES

        e e ors ro e io o li i g e e ses is            er o      e e ors s ll li i
 eir o ly i r       ls or li i g e e ses o s i    o     less s i  o  is o i ie y
 o r r er   e o r s ll re i         ori y      ris i io o o i y s i llo    e o
   li io o    r y i i eres

           PART    C STS        A     INISTRATI N AN PR               ESSI NA     EES

  l i s or o e s io          e e ses o ro essio ls           o r os s s ll e i      o      ro l
  y e o r           s ire e y e o r           o ee e              s     o e s io e ee s e
    o      rese ly el i r s i ill e i ro                 s     il le ro    e ors e ess i o e
     er     e le       e      er     r s ee s ll     ke      li io o e o r or           ro l o
 r s ee s ee       or y re so le           e ess ry e e ses o e r s ee i e e             i g e
  r s ee s     ies   er e      kr    y o ei         i is eri g is se       e e ors s ll y
    o     e l o i e er e            o ll y e s is rse y e                    er    r s ee s
es i    e     y e         e r s ee s ll ol       e ee      il e r s ee s ees      e e ses re
     lie or        ro e y e o r           e e r s ee s ees re         ro e    e r s ee s ll y
   e I ere re e ess          si   e    o         e e o e se e o ey s ll e i o e
   se re re i ors         y e ess er yi g e se re re i ors s ll e i o e e ors
   less o er ise or ere y e o r A                                                  C
T                                        C
                           P

                                PART      SECURE C AI S

       C       S        C                                     S       B

De ors es i   e          s    l i e l i is i     e o     o                         s o e r ry
          i l i g ri i l i eres l e ees        leg l e e ses l l e                 e o e l
r es o i eres s e i ie i e lo   o    e s     i     l i   o   is i e i e             s ll e i
i   e ollo i g or er:

  Lo               : ri i l o                        r e I eres o                  L e      rges
o                                                  i     er ie    i eres o                er eo             ro
     er                         il   i

     Lo                              : ri i l o                         r e I eres o                 L e         rges
o                                            i     er ie       i eres o            er eo             ro            er
                     il     i

     Lo                              : ri i l o                        r e I eres o                  L e         rges
o                                             i    er ie       i eres o           er eo              ro            er
                     il     i

     Lo                              : ri i l o                         r e I eres o                  L e        rges
o                                              i       er ie     i eres o            er eo           ro            er
                     il     i

     Lo                              : ri i l o                           r e I eres o               L e         rges
o                                            i     er ie       i eres o              er eo           ro            er
                     il     i

     Lo                              : ri i l o                           r e I eres o               L e         rges
o                                         i er ie i eres o                      er eo         ro       er
     il       i

     Lo                               : ri i l o                    r e I eres o                   L e      rges o


     Leg l                e ses

          s l i            s ll e        i   s ollo s:

       ro i   ely          s els o or ro                             e        ro   e      ro ye r s ll e sol o
  rio s    es i   eli ery egi i g o or o                                  y                e e ro ee s ere ro
s ll e i ire ly o

              ro i         ely               s els o oy e s ro e ro     e                   ro ye r s ll e sol o
or        o           e                        e e ro ee s ere ro s ll e i               ire ly o

        ro i ely                            s els o oy e s ro e ro    e                      ro ye r i l si e o
gr i s ore     g                      r ers oo s ll e sol o or o   ly                              e e ro ee s
  ere ro s ll e                      i ire ly o

      e re l ro er y r l      lo e i oo      e o y i eso          es ri e o     i i
         e ere o o sis i g o      ro i ely      res s ll e o ere or s le o or e ore
    el               e e ro ee s ereo s ll e i ire ly o        i o si er io or e
 eli ery y        o ll e ess ry       ly e e e o    e   io re ire o lly       i lly
rele se ll o       s i eres i  e s e ro er ies
     o     e i g     ro i     ely ril              De ors s ll le se o eir so Virgil Dykes r
  e re l ro er y r l            lo e i oo          e o y i eso                es ri e o          i i
       e ere o o sis i g o            ro i ely            res   o     i     re ill le            e re l
 ro er y r l          lo e i            s     o y i eso              es ri e o        i i            e
 ere o o sis i g o               res      o    i    re ill le     er eo               er ill le re
   is ill res l i le se re e e o                   o     e oo   e o y ro er y
o     e      s    o y ro er y I             i io De ors s ll le se e r e i e                  es ri e
o       i i         e ere o          r eo         er ill le re      is ill res l i        i io l le se
re e e o                  ri       le o e r e i e or e                    s      o y ro er y
            or e oo          e o y ro er y            e l o e le se re e e ill e i                   o
sig i g o e le ses           e re i i g l ill i o or e ore ly                        ll le se re e e
  ill e i o             o ee e o            eir re i i g l i      ro i e     o e er            e le se
re e e ri         le o y ro er y sol                io or o er ise s ll e s e o e rig s o
  e r ser i        e le se re e e

    o  ee e             s l i re i s s is ie i         ole or i    r s o e e er
       e re l ro er y   r l        lo e i        s   o y        i eso     es ri e o
   i i D      e ere o o sis i g o            o ill le res s ll e sol o De ors so
Roger Dykes or e      r ise    l e      e e ro ee s ereo s ll e i ire ly o
i o si er io or e eli ery y             o ll e ess ry          ly e e e o     e   io
re ire o lly       i lly rele se ll o     s i eres i  e s e ro er y

    o ee e            s l i re i s s is ie i       ole or i   r s o e e er
     De ors s ll o er or s le or re i  e eir re i i g l     i   ole or i r i
   o  s i ie o s is y       s re i i g l i i   ll

        C       S         C

       A                                        o Deere s l             i is se re y              o
Deere       R Ro    ro    r or ID D         R R       rs                o e o r s r er e ere
 e r ry            Do    o      e oll er l s or ill e sol                y o Deere i          i l
  e ro ee s     lie o e y e o e l i           De ors elie e                 e l i is lly se re
      ere ore      o e i ie y l i    ill re i    er e s le o              e oll er l o e e e
        li e i ie y l i re i s er e s le o e oll er l                   s      l i    ill e re e s
      se re    l i     less o er ise or ere    y e o r                       i     rs       o     r
 erei elo

         B       C        S             A       PCA      SCA           s l i          is se re y
       s L          o eyor        eri l o L        rs     o e o r s r er e            ere     r
       Do    o          e oll    er l s or ill e sol y                e ro ee         s    lie o e
   y e o      e l i       De     ors elie e      e l i is lly se re                   ere ore     o
 e i ie y l i      ill re i        er e s le o e oll er l o e e e                       li e i ie y
 l i re i s er e s le           o e oll er l s       l i   ill e re e s                se re l i
   less o er ise or ere y        e o r        i   rs     o r      erei elo
                    PART      PRI RITY AN A             INISTRATI E C AI S

           P        U           C           ere re      o   riori y   se re      l i s       re       ire
     y e       er   e l

     A                     C             i is r i e l i s o sis o ro essio l ees i                o
o e e er i e              s ll e    i     er       rs    o r      o e

                           PART         ENERA UNSECURE C AI S

        C        l ss o sis s o llo e ge er l se re l i s llo e ge er l se re
 l i s o re i ors i       re s res l o       ges risi g s res l o e re e io o      e ire
le ses     or e e ory gree e s llo e ge er l se re l i s res l i g ro              e l e
o se re l i         ei g o     l e less       e se ri y el g i s el l i           or ose
se re re i ors ose l i s re e er i e o e se re llo e ge er l se re l i s
o ll      o    o io      r ies     o    kers or lo s o     i    e e ors re e ri i l
 llo e go er e l l i s risi g           er                        llo e ge er l se re
 l i s or es         e l ies i       re o i l e i       y o er l ss    y e s      e o is
  l ss s ll e is rse y e r s ee ro r              o i gi     is r s ll res ri    e e or
  r s ee or o er r y ro o e i g         er e R        kr         o e llo      eo    l i

   s se or     er r       elo De ors s ll o i e o o            r    e re l ro er y r
l       lo e i        s    o y i eso          es ri e o       i i         e ere o
   e e i o e ro       e r o er io s s ll e re i e        lly or is ri io          y e
o e l i so        se re re i ors or erio o ree        ye rs er e e e i e e o e
  l or or s     lesser i e erio s y     ly i e e e         ll se re l i re s is ie
i     ll

     ree     l y e so         l s i e er e                  r s ee s ees            s ll e             e
o      r s is l ss    y e s ll e     e y e                    i ers ry e o     ee e i e eo             e
l

                    PART            USC                  ERN ENTA C AI S

     o er e l l i s       risi g    er                            s ll e re e s ge er l se re
    l i s risi g e ore     e    eo     i    e     e i io is ile         s ll o e e i le o riori y
       er se io           s ll e i l e             re ei e ro r        re   e     er r        e er l
      se re l i s o        e l     ro i e            e l i is o o er ise is llo e              s ll
    e is rge i       or        e i                                   I e e or iles       re r     er
     e ili g o e e i io      or erio i      i          l i     es ri e i s se io      rises        e
    l i rel es o e        re r     e e or s      ll ser e o i e o e l i        rs    o
                o i gi        is r s ll res ri        e e or r s ee or o er r y ro o e i g
       er e R      kr            o e llo         eo        l i
                   PART        E ECUT RY C NTRACTS AN               EASES

           r   o sis s o e e ory o r s       le ses e is i g s o     e e o ili g     ll
s      e e ory o r s        le ses re re e e less s e i i lly ss     e i  is r        e
    e ors ss e e ollo i g e e ory o r s          le ses:

               sis o r     i     D    r i    o   y     e              er i i g o
     s els o yello or

               sis o r    i      D    r i    o   y     e              er i i g o
     s els o yello soy e s

               sis o r    i      D    r i    o   y     e              er i i g o
     s els o yello soy e s

             PART        E ECUTI N          P AN AN CAS              ANA YSIS

       e e ors ro ose o o i e eir r i g o er io s      ke e l     y e so
o   r or o er i o e     e e ors ro e io s o i o e o er i g e e ses     l
  y e s re     e s     i i

      PART      RETENTI N             IENS AN INC RP RATI N                 CU ENTS

         ll re i ors ose l i s re re e s se re i          is l s ll re i    eir lie s o   e
 oll er l se ri g eir res e i e l i s s s e i ie i      e l        il s   l i s re i i
  ll i  e o        llo e s se re          e s o i ie y e er s o is l          ll o      e s
e i e i g i e e ess          se ri y i     or o s i se re re i ors re i     es e         re
i or or e erei y re ere e             is l         r er o ir i g e l s ll o s i e
  o i i io o e er s            o i io s o s i i s r e s s se or    erei    i er e e ors
or y re i or       y re or    is l         e r er o ir i g is l         i   e     i eo e
  o y Re or er o e          o y i       i     e e ors     e   i eres i re l es e i o
 iol io o e o           i s y

                               PART         ENERA PR       ISI NS

             e o r s ll re i ris i io o er e e ors           is ro er y or e er o e l
    ro er y o e es e es s o is iss l o ersio or o            le io o l     y e s e ri g
     e er o e l

          s r o e o i i g r o er io        e e ors s ll s   i o er i g re or s
      ks e e so        o ly sis o e      er    r s ee     e e ors s ll ro i e             e
       er   r s ee o ies o  re r s  lly o e ile

        ollo i g o ir    io o e       er     l    or e r io o e     er l                  e
 e ors s ll o e re ire o seek o r          ro l o o i re i or i r e o si e                e
or i ry o rse o    si ess i o i i g s    re i or i rri g s   e is er     rs
o   e er s o   e     er     l

         or e r io o e          er    l     e e ors s ll seek o r     ro l o se sell
or le se ro er y o si e e or i ry o rse o    si ess


                                              D        R :


D e :    ril                                  e Virgil Leo Dykes r
                                              Virgil Leo Dykes r


D e :    ril                                  e o s   e Dykes
                                               o s  e Dykes




D e :    ril                                  e           e L li g
                                                        e L li g    y ID o
                                                   or ey or De ors
                                                         ol     e e o
                                                  i e olis
                                                   o e:
                                                    :
                                                      il: li g ro s e
    LIQUIDATIO A ALY I                                                                D

    A
A                                                                                                   L                   L
    160 Acres
    See Sched e A                     r 1     11          1 1 1 11 00       11    000 00            66 11 00                    66 11 00

          L
        6 Acres
    See Sched e A                     r 1     1                1 06 00                              1 06 00                         1 06 00

          L
        Acres
    See Sched e A                     r 1     1            1 0 00 00                            1 0 00 00                       1 0 00 00


    16 000 es                 she s                               00 00                                     00 00                       00 00


         000 es                                                0 000 00                                 0 000 00                    0 000 00

                                                                    00           6 000 00               1     00                    1       00

    L
        011  0                                                    00 00           000 00                   00 00                       00 00
    1      c    61 se                                            000 00                                   000 00                      000 00
       e h r ers                                               6 000 00                                 6 000 00                    6 000 00
    1 60       r er                                              600 00                                   600 00                      600 00
      00    r er                                                 600 00                                   600 00                      600 00
    1       0                                                    000 00                                   000 00                      000 00

        ese       e                                               00 00                                                                 00 00

          Acc             s           e            sh            010 00           000 00                                                10 00

        ers           d           seh d e s                       00 00           000 00                                                00 00

    T    L                        A                                                                                                 0 0 00
    Sec red red               r           s                                                                                         6 0 00

              e           d ed Asse           e                                                                                 1           00

          es
    1       ch er                 e s 1 0 000 ess h     s ed    Sched e A   ec   se   re    ssess               r c r       h        eere        c   rs   r   rder
                                          EXHIBI B
                                   H E                       I     E




74.91 acres = Property      4    11 1

                  P

   at part o t e ort east arter o ect o 11 o s p 1 9 ort                        a e1       est oo      e
  o ty         esota escr e as o o s               e         at t e ort east cor er o t e ort east
   arter o sa     ect o 11 t e ce         9 94            oo     e o ty oor ate yste
 199        st e t a o t e ort            e o sa     ort east arter 11 4.         eet to t e east r t o
  ay e o o ty oa              o. 4 as s o        o   oo      e o ty          to    ay P at o.       sa
east e e          escr e        t e e t s co rses t e ce               1 4            .71 eet t e ce
 9 4 17       1 .     eet t e ce         1 4             .     eet t e ce       9 4 17        1 .   eet
t e ce       1 4         1     .74 eet t e ce so t ester y 4.             eet a o a c r e co ca e to
t e est ce tra a e o 4 4                   ra s o 914.79 eet a c or o sa c r e ears
       1         4. 7 eet to t e so t        e o sa     ort east arter t e ce          9 1 1       ao
sa so t       e 1 19.      eet to t e so t east cor er o sa       ort east arter t e ce
    a o t e east e o sa            ort east arter          .    eet to t e po t o e           .




 7.7   acres = Property         . 19.
4 .    acres = Property         .   .
  .    acres = Property         . 19.
  .    acres = Property         .   .11

                  P

  e     est a        o t e o t est     arter           o ect o          o s p 11 ort            a e
1      est    e o t est      arter         o t e ort est            arter            o ect o
  o s p 11       ort    a e1       est   e ast a              o t e o t east         arter        o
  ect o 19 o s p 11 ort            a e1      est     e o t east       arter         o t e ort east
    arter      o ect o 19 o s p 11            ort     a e1        est         P       o     e c   at
t e so t est cor er o t e o t east     arter         o t e ort east         arter          o ect o
19 r        t e ce ort     ro s t e ce so t easter y       ro s to a po t 1       ro s ast ro t e
  est e o sa      orty t e ce so t easter y      ro s to a po t      c s          ro s ast ro t e
  est e o sa      orty t e ce so t ester y to a po t o t e so t            e o sa      orty 14 ro s
 ast ro t e so t est cor er o sa             orty   t e ce     est a o     sa   so t      e 14 ro s to t e
p ace o e       .

          P       t ere ro t e a   escr e as o o s  at part o t e ast a o t e
 o t east arter o ect o 19 o s p 11 ort        a e1   est a t at part o t e est
 a o t e o t est arter o ect o         o s p 11 ort     a e1      est a
 oo    e o ty       esota escr e as o o s

        o      e c     at t e so t east cor er o sa         ect o 19 t e ce o a ass e ear                   o
        o t 9 7              est a o t e so t          e o t e o t east        arter o sa       ect o 19 a
         sta ce o 11 7.        eet t e ce ort                       est a sta ce o          7. 7 eet to a
       ro p pe at t e po t o e               o t e a to e escr e t e ce o t 7                      19 ast
      a sta ce o 19 . 4 eet to a ro p pe t e ce o t 7 1 1                        ast a sta ce o 1 .9
       eet to a ro t e ce o t            14         ast a sta ce o          .11 eet to a ro p pe t e ce
        o t       49 1      ast a sta ce o          9.7 eet to a ro p pe t e ce o t 4 19 7
        ast a sta ce o 1 1.7 eet to a ro p pe t e ce                     9 7         ast a sta ce o 1
       eet ore or ess to t e east e o t e est a o t e o t est arter o sa                               ect o
            t e ce so t er y a o sa east e a sta ce o 444 eet ore or ess to t e
      so t east cor er o t e est a o t e o t est arter o sa                         ect o       t e ce o a
        ear o est a o t e so t                e o t e o t est arter o sa              ect o       a sta ce
      o 1 4 .4 eet t e ce ort 1 47                       ast a sta ce o 19. 1 eet to a ro p pe
      t e ce o t 4              9 ast a sta ce o 44.1 eet to a ro p pe t e ce ort
           4 1       est a sta ce o        9.      eet to a ro p pe t e ce ort              17 1        est a
         sta ce o 7 .1 eet to a ro p pe t e ce ort 7 4                       7   est a sta ce o 7 . 9
       eet to a ro p pe at a po t to e ere a ter re erre to as Po t t e ce ort 4                          1
        ast a sta ce o 1 .7 eet to a ro p pe t e ce ort 1                        4 7         est a sta ce
      o 1 .        eet to a ro p pe t e ce ort 7                  4    est a sta ce o         .     eet to a
       ro p pe t e ce o t 17 4 44                est a sta ce o         9.7 eet to a ro p pe t e ce
         ort 74        4     est a sta ce o 1 .             eet to a ro p pe t e ce o t               4
        ast a sta ce o 1 9 .          eet to t e so t         e o t e o t east        arter o sa       ect o
      19 t e ce o t 9 7                  est a o sa so t              e a sta ce o 4 .           eet t e ce
         ort         44      est a sta ce o 1          .     eet to a ro p pe t e ce ort
          est a sta ce o 17 .        eet to a ro p pe t e ce ort 7                        est a sta ce o
      19 . 1 eet to a ro p pe t e ce ort                     9 9      est a sta ce o 1 .           eet to a
       ro p pe t e ce ort 77                     est a sta ce o             eet ore or ess to t e est
          e o t e ast a o t e o t east                arter o sa       ect o 19 t e ce ort er y a o
      sa      est e a sta ce o 1 1 eet ore or ess to t e ort est cor er o t e ast a
      o t e o t east arter o sa             ect o 19 t e ce easter y a o t e ort               e o t e ast
        a o t e o t east arter o sa               ect o 19 a sta ce o 1           eet ore or ess to t e
         tersect o      t a e ear           ort            9      est ro t e po t o e                 t e ce
        o t           9 ast a sta ce o 4             eet ore or ess to t e po t o e                  .

=====================================================================
  . acres = Property        4 .   1.
74. 9 acres = Property      4 .   1. 7

                   P

   e      ort east     arter        o ect o 1 o s p 1 9 ort           a e1    est oo      e
  o     ty       esota          P t e east .  eet t ereo as eas re a o t e ort     e o sa
  ort    east    arter          a            P t e so t 99 .    eet t ereo as eas re a o
t e      est e o sa         ort east arter    .

   so t e ast a            o t e ort est      arter        o ect o 1 o s p 1 9 ort
  a e1        est       P                       Part o t e ort est arter         o ect o
 1 o s p 1 9 ort              a e1      est escr e as o o s      o   e c   at t e ort east
cor er o sa       ort est     arter        o ect o 1 t e ce est a o t e sect o     e or a
  sta ce o      9. eet to t e p ace o e         t e ce o t 4 . eet t e ce est 4 . eet
t e ce ort 4 . eet to t e sect o         e t e ce east a o sa sect o  e a sta ce o 4 .
 eet to t e p ace o e          .




 9. acres = Property        4 . 11.
 7.49 acres = Property      4 . 11.


                   P

   e ort east arter o t e ort est arter o ect o 11 a t at part o t e ort                      e a
a      o t est      arter o t e ort east        arter o ect o 11 o s p 1 9 ort               a e1
   est oo       e o ty            esota escr e as o o s         e         at t e ort est cor er o
t e ort east       arter o sa      ect o 11 t e ce       9 94      ast oo e o ty oor ate
  yste             199          st e t a o t e ort         e o sa     ort east    arter 1 71. 4 eet
to t e est r t o ay e o o ty oa o. 4 as s o o oo                              e o ty        to    ay
P at o.        t e ce         1 4       est a o sa r t o ay e 1 .                  eet t e ce o t
  9 94        est      .     eet t e ce       1 4      est    .    eet t e ce ort 9 9 4         ast
    .    eet to sa       est r t o ay e o o ty oa               o. 4 t e ce         1 4        ao
sa r t o ay e 119 . 4 eet t e ce ort 9 4 17                        est 7 7. 1 eet t e ce o t
           ast      .4 eet to t e so t       e o sa     ort east arter t e ce o t 9 1 1
a o sa so t           e 4 7.1 eet to t e so t est cor er o sa            ort east    arter t e ce
    4          a o t e est e o sa             ort east arter       .74 eet to t e po t o e          .

=====================================================================
Poss    e        s te.

47     9 o ty 4          .
        rota    99        1

 . 9 acres = Property         4 . 11.

                 P

   at part o t e ort      e a o t e ort east          arter o ect o 11 o          s p 1 9 ort
 a e1        est oo    e o ty          esota escr e as o o s o           e c      at t e ort est
cor er o t e ort east       arter o sa     ect o 11 t e ce        9 94            oo     e o ty
 oor ate yste                199        st e t a o t e ort          e o sa       ort east     arter
1 71. 4 eet to t e est r t o ay e o o ty oa o. 4 as s o                    o       oo     e o ty
     to     ay P at o.     t e ce      1 4        a o sa r t o ay e                1 .     eet or a
po t o e           t e ce     9 94            .   eet t e ce       1 4             .    eet t e ce
    9 94            .   eet to sa     est r t o ay e o o ty oa                    o. 4 t e ce
   1 4        a o sa r t o ay e             .    eet to t e po t o e         .
                                        EXHIBI
                               B    H                    I    E




223.70 acres = Proper       0 .002 .00
32 acres = Proper         .00002.00

                 P

   e o      a       o e or eas         ar er       o ec o         3    o s p          or        a e
 2 es          P   a par o e          o e         o ec o          3    o s p                a e 2
  es    a as a o            eso a    c es       o e o o               escr e      e o         e c
a e or eas cor er o sa        ec o 3      e ce o a ass e           ear    o     ao     e         eo
  e       o sa   ec o 3 a s a ce o           .    . o e po           o e          o e        e o e
 escr e     e ce    0    0 2         a s a ce o 7 . 7 .             e ce 7      3      2     .3 .
  e ce      2 3      3 2.     . e ce 77 2 3           .           . e ce 23 0 0              3 0.7
 . e ce        2          37 .0 . e ce 3 22                        .3 . e ce         2       0
2 0.33 . e ce         3 33      232.    . e ce 00 2                    3.33 . e ce               2
         . ore or ess o e         e o sa         o ec o 3          a     ere er    a    .

  e as a       o        e or      es    ar er        o ec o    o        s p    0 or         a   e 2
  es  a as a o                 eso a e cep      ere ro   e o o

           a par o e as a o e or                es     ar er o ec o          o s p 0 or
         a e 2 es         a as a o             eso a escr e as o o s           o     e c     a e
        or eas cor er o e or        es     ar er o sa     ec o       e ce o a ass e ear
       o or                  es a o     e or        e o e or        es    ar er o sa      ec o
       a s a ce o 222.0 ee         e ce o      00 3 3        es a s a ce o       2 .0 ee o e
       po o e             o e a      o e escr e         e ce or        23        as a s a ce o
       2 7.     ee  e ce o 7          07 as a s a ce o 33 .32 ee           e ce or 3 3 2
          es a s a ce o 2 3. 0 ee       e ce or 2 2 3             es a s a ce o 32. 3 ee
         e ce or 07 0 0 as a s a ce o 2 7. 0 ee                    e ce or       7 2 3 as a
         s a ce o 32.       ee   e ce or 03          2     as a s a ce o          .0 ee       e ce
        0      0 as a s a ce o        .02 ee      e ce or 7         37 as a s a ce o 07.
        ee    e ce o       3 00     as a s a ce o        .23 ee     e ce o          0 0      as a
         s a ce o 02.0 ee        e ce o       3 07 3       as a s a ce o          .2 ee       e ce
         o    22   03 as a s a ce o 72.2 ee             e ce o          7 3 as a s a ce o
        7.0 ee     e ce o      0 2          es a s a ce o       .02 ee     e ce o       2       7
          es a s a ce o 77. 3 ee         e ce o        2 3 3       as a s a ce o        3.     ee
         e ce o            3    as a s a ce o 2 0 ee           ore or ess o e eas          eo e
         or    es   ar er o sa    ec o       e ce or er a o sa eas              e o e or eas
          cor      er o   e      or    es    ar er o a      ec o      e ce or                 es                   ao     e
           or           eo        e or     es     ar er o sa     ec o     a s a ce o 3 . 2                         ee o e
           or         es cor     er o     e as a o          e or     es    ar er o sa      ec o                        e ce
          so        er a o           e es     e o e as a o e or               es    ar er o sa                      ec o
           o       e ersec       o        a e ear         o       23       es ro      e po o                       e
             e     ce or            23     as o e po o e                .



    e o            es      ar er               o    ec o 3       o       s p           or    a e 2         es .



 e o                a            o       e o      a              o       e       or   es    ar er            o     ec o 3
o s p                     or      a      e 2 es .



    e o             a               o     e or    a                  o       e o      eas   ar er            o     ec o 3
o     s p                 or         a   e 2 es .



    e o            a            o        e o       eas   ar er               o    ec o 3     o       s p          or   a    e
2     es .



    e     or        a               o     e or    a                  o       e o      eas    ar er           o     ec o 3
o        s p              or        a    e 2 es .

               P               ere ro      e o o

    a.         rac o a           e        e o       es     e    ar er o ec o                           3     o s p
            a e 2        a as a o               eso a escr e as o o s                                   o    e c   a   e
          so      es cor er o e o          es     e    ar er o ec o 3         o                       s p        a e 2
            e ce o a ass e ear o or 0 0 0                     es a o      e es                          e o sa   o   es
              e    ar er o ec o 3 a s a ce o 70 .00 ee o e po o                                       e         o e rac
           o e escr e           e ce or           0 as 2 0.00 ee           e ce                       or 20 2 0 as
          72 .77 ee        e ce o             0    es      . 0 ee o e es                               e o sa    o   es
              e    ar er o ec o 3        e ce o      0 0 0 as a o sa                                 es     e 0.00 ee o
            e po o e               .
        .    a par o e o eas             ar er a      a par o e o           es                         ar er o ec o 3
            o s p            or      a e 2 es        a as a o              eso a                      escr e as o o s
            o     e c     a e or eas cor er o e o eas               ar er o sa                        ec o 3     e ce o
          a ass e ear             o o     ao      e eas    e o e o eas                                ar er o sa  ec o
     3       a s a ce o 3 . 0 ee o e po o e                        o e a      o e escr e     e ce
         o    7               es a s a ce o 33 .        ee     e ce o      2 3       es a s a ce
     o      .       ee      e ce o         70 3        es a s a ce o 3 .03 ee          e ce or
     7 0               es a s a ce o 0 .           ee     e ce o       7 2        es a s a ce o
     32 .00 ee            e ce o         7            es a s a ce o 3 . 0 ee           e ce o
          02 32        es a s a ce o          2.7 ee       e ce o     00 00       es a s a ce o
     707. 3 ee            e ce or        3           es a s a ce o 773.          ee    e ce o
     3 33 3 as a s a ce o 2 2.                  ee    e ce o            0 as a s a ce o 23.
      ee      e ce o                3     as a s a ce o         .0 ee    e ce o     0 02      as
     a s a ce o            . 0 ee      e ce o      3 0 3         es a s a ce o 0 .3 ee       e ce
       o            7 3       es a s a ce o 3 .         ee o e so         eo e o        es   ar er
     o sa        ec o 3         e ce o                    as a o      e so      eo e o         es
         ar er o sa          ec o 3 a s a ce o              2.    ee o e so eas cor er o         e
       o       es       ar er o sa     ec o 3       e ce o                 as a s a ce o 2 3.
      ee o e so eas cor er o sa                ec o 3       e ce o a ear     o or a o       e eas
         e o e o eas               ar er o sa    ec o 3 a s a ce o 22 2.2 ee o e po o
      e           .

c.       a par o e o        es    ar er o e o        es     ar er o ec o 3        o s p
       or     a e 2 es         a as a o            eso a escr e as o o s           e        a
       e so     es cor er o sa    ec o 3      e ce o a ass e ear             o or 00 0 0
        es a o     e es     eo e o         es    ar er o sa     ec o 3 a s a ce o 70 .00
      ee    e ce or            0 as a s a ce o 2 0.00 ee          e ce or 20 2 0 seco s
       as a s a ce o 3.3 ee        e ce o 7 3 3           as a s a ce o 327. 7 ee        e ce
       o               as a s a ce o      7. 2 ee      e ce o      02      0     es a s a ce
     o      . 7 ee o a po o        e so       eo e o           es     ar er o sa     ec o 3
       sa     7 .   ee eas o e o         es cor er o sa     ec o 3        e ce or         0
        es a o     sa so         e a s a ce o 7 .            ee o e po           o e          .

 .       a par o e o          es      ar er o ec o 3            o s p            or      a e 2 es
        a as a o             eso a escr e as o o s o                  e c      a e so        es cor er
     o sa      ec o 3      e ce o a ass e ear                o or 00 0 0            es a o      e es
         eo e o         es     ar er o sa         ec o 3 a s a ce o 70 .00 ee              e ce or
              0 as a s a ce o 2 0.00 ee               e ce or 20 2 0 as a s a ce o                0.3
      ee o e po o e                  o e a           o e escr e       e ce o         20 2 0      es a
        s a ce o 7.03 ee      e ce o        7 3 3          as a s a ce o 327. 7 ee          e ce o
                  as a s a ce o          7. 2 ee         e ce o      02      0       es a s a ce o
          . 7 ee o a po o        e so         eo e o           es    ar er o sa       ec o 3     sa
      7 .      ee eas o e so         es cor er o sa          ec o 3      e ce o               0    as
     a o sa so           e a s a ce o           .      ee o so    es cor er o a par o e r
      .       proper as escr e            a as a o            oc e       o. 2       7     c es sa
       ec o 3       e ce or         3          as a o        e es er     o     ar      e o sa     r .
            proper a s a ce o 3 .            ee o a a e po           sa     es er       e e ce or
                   es a s a ce o           .       ee     e ce or      3       2      es a s a ce o
     3 . 3 ee        e ce or            3 3         es a s a ce o 32 .             ee o e po        o
      e
                                          EXHIBI
                                 B    H                     I     E




128.92 acres = Property         1 .   12 .

                     P

   e         o t e         t e  o t e        a t e     o t e    a t at part o t e       o
t e            o t o p       c    ay o        as   esota     ay o.   a       ec. 21 11 12.
           P       t ere ro t e o o

   a.         e ce etery co s st o appro        ate y 2 1 2 acres ee e to t e     et o st p scopa
             er a oc ety y ee recor e             oo 1 o ee s Pa e 1.

       .     o    e c   at t e ort east cor er o t e o t east       arter o ec. 21 11 12 r
           t e ce o t          est ass e ear            or a sta ce o 1 . eet t e ce 9
            or a sta ce o 2 .      eet to t e tr e po t o e         t e ce 8           or a sta ce
           o 91. eet t e ce                 or a sta ce o 1 . eet t e ce 2             or a sta ce
           o 1 . eet t e ce 88 1                 or a sta ce o 21 . eet t e ce       1         or a
             sta ce o 1 8. eet t e ce 8 9              or a sta ce o 1 . eet t e ce        92
            or a sta ce o 2 1. eet t e ce 2 1             or a sta ce o 8 9. eet to a po t o t e
                eo t e      o t e        t e ce a o      t e sa      e or a sta ce o 1 1 .19 eet
           t e ce          a o a e 2 . eet o a para e to t e                 e o sa sect o or a
             sta ce o 11 . eet to t e po t o e              .

   c.         e   est 1 ro s o t e ort       ro s o t e       o t e      o   ec. 21 11 12.

       .      at part o t e ort est arter o t e ort east arter a t at part o t e o t est
               arter o t e ort east     arter a     ect o 21 o s p 11 ort                a e 12 est
              a as a o ty           esota escr e as o o s           o    e c     at t e ort     arter
           cor er o sa      ect o 21 t e ce o t 1 1 2 ast ass e ear                     a o t e est
              e o sa      ort est     arter o t e ort east     arter a sta ce o 82.1 eet to t e
           ce ter e o r                 ay       er      as es ate a         p atte
               P                         P                            P           . 9 1 as e a
           o recor      t e a as a o ty ecor er s           ce t e ce co t e o t 1 1 2 ast
           a o sa        est e a sta ce o         .82 eet to t e po t o e             o t e a to e
            escr e t e ce o t 8                 ast a sta ce o 9 .       eet t e ce ort 2 8
             ast a sta ce o 18 .      eet t e ce ort 1 8 1 ast a sta ce o 82.9 eet t e ce
             ort 2 1 2 ast a sta ce o 99.             eet t e ce ort 1 8 1            ast a sta ce o
           1 2. 2 eet to sa ce ter e o          esota tate r             ay        er     as es ate
           a p atte                           P                        P
     P            . 9 1 as e a o recor           t e a as a o ty ecor er s             ce t e ce
     easter y a sta ce o 2 . 8 eet a o sa ce ter e e                 a c r e ot ta e t t t e
      ast escr e       e co ca e to t e ort      a     a ce tra a e o 1 28            a ra s o
     1     .     eet a a c or      c ears ort 8           2 ast t e ce ort 8 19               ast
     a o sa ce ter e o tate                 ay        er     a sta ce o       2.8 eet t e ce
      ort easter y a o sa ce ter e e            a ta e t a c r e co ca e to t e so t a           a
     ce tra a e o 1           9 a a ra s o          29. 8 eet a arc sta ce o 1 . 1 eet to
     t e east e o t e ort est         arter o t e ort east       arter o sa    ect o 21 t e ce
       o t 1 28 1 ast a o sa east e a sta ce o 22.1 eet to t e so t east cor er
     o t e ort est          arter o t e ort east       arter o sa       ect o 21 t e ce o t
      1 28 1 ast a o t e east e o t e o t est                  arter o t e ort east       arter o
     sa      ect o 21 a sta ce o 11 8.         eet t e ce ort          2      est a sta ce o
     1 .9 eet t e ce o t           8      est a sta ce o 1 .2 eet t e ce ort 88               28
        est a sta ce o       .1 eet t e ce ort 9 2 1             est a sta ce o 8 9.2 eet to
     t e est e o t e o t est arter o t e ort east arter o sa                   ect o 21 t e ce
       ort 1 1 2          est a o sa       est e a a o t e est e o t e ort est
         arter o t e ort east arter o sa        ect o 21 a sta ce o 12 .         eet to t e po t
     o e            .




 acres = Property    1 .   1 8.

               P

 e est a o t e o t est arter                   o       ect o 22 11 12 e cept     t ere ro       e
ast a o t e ast a o t e      o t e                 o      ect o 22 o s p 11       ort    a   e 12
 est a as a o ty      esota.
                                                             EXHI I E
                                                        H                   I     E



28790 - 646th St
L      t         04 -                   9

        h            t                      t

 6                       t                  6 00       60

L       L       S

 h t        t   th           th         t          t        S t    22      h     0      th          2        t       h
        t             t                                                           t th       th    t
S t       22 th                                                  S th 00      04       t        th       t
     th     t      t                   t         602 96 t th               th 89 46 6        t       t           0   7
   t t th        t                             th         t                th      S th 89 22 0            t       t
   682 9       t th                      th 00    04        t      t        0        t                t th       th
              th     t                 t th             t             th      th                   th      t       t
   t          68       t                        t th t           t      th                 S th 00      04       t
th        t                           th          th 00       04     t      t            0      t                 t th
      t




 8 77                             t             6 00        6 00

L       L       S

 h      th     t     t           th      t         th        t          th      th t          t
S t    22         h      0      th         2     t        t     th            h t    t th
S t    22- 0- 2            h         t         t                                              t th
               S t     22 th                                   S 00     04      t        th        t
                   t           602 96 t th             th 89 46 6        t      t          0 7                           t
t th       t                 th        t                th       S th 89 22 0          t        t
682 9     t th     S th 00        04     t    t            0       t              t th         th
            4 th                    th S th                        4       t        68      t
     t th     t    t       th                S th 00         04      t       th       t
th         th 00    04       t       t        0       t                t th       t
                               UNI                                    N     U                       U
                                             I        I                   INN

       In Re:

       Virgil Leo Dyke r                     n        on        n e       Dyke                          e o
        k     onnie Dyke

                     De or


                                                      I I                            I


       I             e     L   ling              ol             en e o               inne oli                           e l re n er
 en l y o          er ry       on      ril                 in         i ion o    e       r ie on ile           i       e o r
y e            o     rren ly re ei e er i e y ele roni no i e in                             i          er I       e      o yo   e
      er           l n o Reorg ni       ion o e er e                  y          il on           e ollo ing:
Virgil Leo Dyke            r                                     on       n e li         e       Dyke

L ke i y                                                        L ke i y

In ern l Re en e er i e                                             De r en o Re en e
      o                                                           nkr    y e ion
   il el i                                                            or Ro er ree
                                                                    o
                                                                       l

      orney                                                           Do
         o r o e                                                   orney L      LL
       o r                                                          Di i ion
  inne oli                                                       or iel
  g r ner                                                        gDire n      r    re i
 ir      ro   y                                                  er i e o    eri
 o                                                                   o
  oo   e

               R L  R                 RVI                                   R        I LD L
           R      D R                                                     R L        R     RVI
                                                                           R          D R
    r er     l il                 ir        r er          er   n   e   nk
       e o n rk y
    e De  oine I                     e     r ille

R      rien                      o n Deere in n i l
      Ri er i e l                    o
    i go IL                       rol re    IL

o n Deere in n i l                   no el or           le ri In
       el ior Dri e
    o                                oo      e
   i on I

    D en or                       on n o o                ny
  i e o ener l o n el                 o
      or  rk Dr                  D ll
o n on I

    on n o o    ny               R in n    il LL
        Lin erg l                    o
    in Lo i                      De   oine I

R in n     il LL                  i         nL           i e LL
   o rl on rk           y   ie               in
  inne oli                       L        ro e      I

 ro ro er          ol ion

    ell    n I


D e :        ril                             e         e L ling
                                                     e L ling   y      o
                                                  orney or e De or
